          Case 1:15-cv-03504-LJL Document 78 Filed 05/18/20 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     May 18, 2020

By ECF
The Honorable Lewis J. Liman
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:         Chavis v. United States, No. 15 Civ. 3504 (LJL)

Dear Judge Liman:

       This Office represents the United States in the above-captioned matter. I submit this letter
on behalf of the parties to provide a further status update regarding the parties’ settlement
negotiations.

       The parties have reached a settlement in principle. Accordingly, we respectfully request
an adjournment of the status conference scheduled for May 19, 2020, to provide the parties an
opportunity to reduce the settlement to writing. The parties propose submitting an additional status
update by May 28, 2020.

       We thank the Court for its consideration of this matter.

                                                 Respectfully,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York

                                          By:     /s/ Talia Kraemer
                                                 TALIA KRAEMER
                                                 Assistant United States Attorney
                                                 Tel.: (212) 637-2822
                                                 Fax: (212) 637-2702
                                                 E-mail: talia.kraemer@usdoj.gov

cc:    Amy Francesco, Esq.
       Jonathan Ellis, Esq.
       Attorneys for Plaintiffs           The status conference is ADJOURNED to June 4, 2020
                                          at 10:00 a.m.

                                          SO ORDERED. 5/18/2020.
